Exhibit 10.37








SPX CORPORATION






Plan Document






SPX Corporation Executive Long-Term Disability Plan


This Booklet constitutes the Plan Document.














































As Amended and Restated Effective July 1, 2015





    








--------------------------------------------------------------------------------





Table of Contents
 
 
 
Schedule of Benefits
4


Eligibility
4


Effective Date of Coverage
4


Cost of Coverage
5


Payments
5


Benefit Amount
5


No Reduction in Benefits for Cost-of-Living Increases
5


Coordination with Other Income Benefits
5


When Your Eligibility Ends
6


Claim Filing Procedure
6


Filing a Claim
6


When You Can Expect to Learn if Benefits Have Been Approved
6


How You Will Learn of a Benefits Determination
7


How You Appeal Benefit Denials
7


How You Appeal a Second Time
8


General Provisions
9


Administration of the Plan
9


Applicable Law
9


Benefits Not Transferable
10


Cancellation of Coverage
10


Clerical Error
10


Conformity with Statutes
10


Effective Date of the Plan
10


Effect of Oral or Written Statements
10


Examinations Required by the Plan
10


Health Care Responsibilities
11


Incapacity
11


Limits on Liability
11


Lost Distributees
11


Misrepresentation
11


No Fault Coordination
11


No Guarantee of Tax Consequences
11


No Vested Rights to Benefits
12


Plan Is Not a Contract
12


Plan Modification and Amendment
12


Plan Termination
12


Recovery of Overpayment
12


Severability
13


Time Effective
13


Unfunded Plan
13







--------------------------------------------------------------------------------




Waiver & Estoppel
13


Workers’ Compensation Not Affected
14


Administrative Information
15


Glossary of Terms
16











--------------------------------------------------------------------------------






Using This Booklet


This benefits booklet provides information about the SPX Corporation Executive
Long-Term Disability Plan (the Plan) effective for disabilities beginning on or
after July 1, 2015. For disabilities beginning prior to July 1, 2015, the Plan
Document in effect prior to this restatement (and as may be amended) shall
provide the terms and conditions of any Plan benefits.


It is your responsibility to understand the terms and conditions in this
Booklet. This Booklet constitutes the Plan Document.


Italicized words are defined terms that are either defined in the text or can be
found in the “Glossary of Terms” section at the end of this booklet.


Please keep this booklet for your future reference.




--------------------------------------------------------------------------------





Schedule of Benefits
The following “Schedule of Benefits” is designed as a quick reference. For
further description of the provisions regarding schedule of benefits, including
related definitions, elimination periods, limitations, maximum benefit period,
exclusions and termination, please refer to the SPX Corporation Long-Term
Disability Plan and the remainder of this booklet.
 
Plan Benefit Amount
Duration
After 26 weeks of continuous disability.
60% of the following:
•    pre-disability annual base pay, minus $200,000
•    plus target bonus*, minus $200,000
Until maximum benefit period has been reached, no longer disabled or age 65,
whichever is earlier.
Participation in an approved rehabilitation services program as defined in the
SPX Corporation Long-Term Disability Plan.
70% of the following:
•    pre-disability annual base pay, minus $200,000
•    plus target bonus*, minus $200,000
Until participation in rehabilitation services program ends.
Pay from a modified job, an alternate job or from part-time work while you
remain disabled. 
1st 18 months of long-term disability benefits: No reduction in Plan benefits
unless your Plan and other SPX disability benefits combined with income from
employment exceed your pre-disability earnings.


After 18 months of Plan benefits, Plan benefits are reduced by 50% of income
from other employment to a combined total of no more than 100% of your indexed
pre-disability earnings.
Until you cease other employment while still covered by the Plan or until you
are no longer determined to be disabled.

*For purposes of determining the Benefit Amount, any portion of the target bonus
in excess of 100% shall not be considered.



Eligibility
An employee shall become a participant in the Plan upon designation as such by
the Board of Directors (the “Board”) or the Compensation Committee of the Board
of Directors (the “Committee”).



Effective Date of Coverage
If you are designated to participate in the Plan, you are covered under the Plan
effective as of your date of hire, or appointment by the Board or the Committee
to participate, whichever is later.






4    



--------------------------------------------------------------------------------


Exhibit 10.37


Cost of Coverage
The Employer pays the full cost of your Plan coverage. Because the Employer pays
for this benefit, benefits from the Plan are subject to certain taxes when
received. Please consult with your tax and/or financial advisor regarding your
participation in this Plan.



Payments
You shall receive a benefit payment under this Plan: (a) if you are a
participant in the SPX Corporation Long-Term Disability Plan, for each month you
actually receive and are entitled to a payment under such plan, or (b) if you
are not a participant in the SPX Corporation Long-Term Disability Plan, for each
month you would be entitled to a payment under such plan if you were a
participant in the plan. Plan benefit payments are made monthly.



Benefit Amount
Your Plan benefits are based on your earnings prior to your disability. The Plan
provides a benefit equal to 60% of your pre-disability earnings. Your benefit is
based on your pre-disability earnings as of your last day worked.
If you are participating in an approved rehabilitation services program, your
benefit will be increased to 70% of your pre-disability earnings.
This Plan does not provide any child care, survivor or any family care expense
benefits.
There is no minimum monthly benefit under this Plan.

No Reduction in Benefits for Cost-of-Living Increases
Your Plan benefit will be reduced by the amount of the Social Security benefit
provided to you and your dependents when it is first awarded. However, future
cost-of-living increases to your Social Security benefit or to that of your
dependents will not further reduce your Plan benefit.

Coordination with Other Income Benefits
The amount of your Plan benefits will be reduced by other income benefits to the
extent any other SPX disability plan is not already offset by such other income
benefits. Other income benefits include, but are not limited to the following:
•
Any sick pay or other salary continuation paid to you by SPX;

•
Workers’ Compensation benefits;

•
Unemployment compensation benefits;

•
Any state or federal disability benefits;

•
Automobile no-fault wage replacement benefits;

•
Wage replacement benefits recovered from a third party;

•
Any benefit received from the Supplemental Retirement Plan for Top Management;

•
Any benefit from a defined benefit pension plan to which SPX has contributed;

•
Any benefit from the Supplemental Individual Account Retirement Plan;



5    



--------------------------------------------------------------------------------




•
Any Social Security benefits that you or your dependents are eligible for due to
your disability or age (Please note that you must apply for Social Security
benefits and provide proof of application to the Claims Administrator, and
pursue any appeals to the extent determined by the Claims Administrator); or

•
Any estimated SSDI benefits you would have received should you fail to take the
necessary steps for your SSDI benefits, or should your SSDI benefit
determination not be received within 12 months of commencement of your Plan
benefit.



To the extent that any of the above payments are made in a lump sum but are
intended to provide coverage over an extended period of time, such as a lump-sum
pension payment, the payment will be treated for purposes of this Plan as if it
had been paid over the expected duration of the period. For example, a lump-sum
pension payment will be treated as if it were paid out in equal monthly
installments over the remainder of your expected life span, as determined by SPX
or the Claims Administrator. Your Plan benefit payment would be reduced by the
monthly installment amount.



When Your Eligibility Ends
Your eligibility for Plan coverage ends on the earliest of the following:
•
You are no longer eligible for coverage;

•
You transfer to a non-eligible employee group or your participation was
discontinued by the Board or the Committee;

•
Your approved leave of absence ends;

•
You are laid off; or

•
Your employment with SPX ends.




Claim Filing Procedure

Filing a Claim
A claim for benefits is a request for a Plan benefit or benefits, made by you or
by your representative, that complies with the Plan’s procedure for making
benefit claims. The procedure for filing a claim is to contact the Claims
Administrator when you have been receiving short-term disability benefits under
the SPX Corporation Short-Term Disability Plan for three months and apply for
benefits under this Plan.

When You Can Expect to Learn if Benefits Have Been Approved
The Claims Administrator will notify you of the Plan’s benefit determination
within a reasonable period of time after receipt of the application, but not
later than 45 days after receipt of the application by the Plan. This period may
be extended by the Plan for up to 30 days provided that the extension is
necessary due to matters beyond the control of the Plan and the Claims
Administrator notifies you prior to the expiration of the initial 45-day period.
The notice will state the reason for the extension and the date by which the
Plan expects to render a decision. If, prior to the end of the first 30-day
extension period, the Claims Administrator determines that, due to matters
beyond the control of the Plan, a decision cannot be made within that extension
period, the Plan may take


6    



--------------------------------------------------------------------------------




another 30-day extension. Again, the Plan must notify you of the reasons for the
extension and the date on which the Plan expects to render a decision. If the
extension is necessary due to your failure to submit the information necessary
to determine your qualification for Plan benefits, the notice of extension will
describe the required information. You will then have 45 days from receipt of
the notice within which to provide the specified information.

How You Will Learn of a Benefits Determination
The Claims Administrator will provide you with written notification of the
Plan’s benefit determination. If benefits are denied, you will be informed of:
•
the specific reasons for the denial;

•
reference to the specific Plan provisions on which the determination is based;

•
a description of any additional material or information necessary for you to
complete the claim and an explanation of why such material or information is
necessary;

•
a description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of your right to bring a civil action
following an adverse benefit determination on review;

•
if an internal rule, guideline, protocol, or other criterion was relied upon in
the decision-making, either (1) a copy of such rule, guideline, or protocol or
(2) a statement that a copy of such rule, guideline, or protocol will be
provided to you free of charge upon request; and

•
if the denial was based on a medical necessity or experimental treatment or
similar exclusion or limit, either (1) an explanation of the scientific or
clinical judgment for the determination, applying the terms of the Plan to your
medical circumstances, or (2) a statement that such explanation will be provided
free of charge upon request.


How You Appeal Benefit Denials
If you wish to appeal an adverse benefit determination, you must do so within
180 days of receiving the benefit denial/adverse benefit determination. Your
appeal should be addressed to the Claims Administrator at the address shown in
the back of this booklet. Correspondence should include your Social Security
number, your name, the claim information, and the service dates in question.
State the reason(s) for disagreement and attach any relevant information, such
as additional medical evidence. You will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for Plan benefits. You will be notified
within 45 days of the date the Claims Administrator receives your appeal of the
outcome of your appeal. If the Claims Administrator determines that an extension
of time for processing the claim is necessary, written notice will be furnished
prior to the termination of the initial 45-day period. In no event will the
extension exceed 45 days from the end of the initial 45-day period. The
extension notice will indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to return a determination.
In the case of an adverse decision, the notification will include:
•
the specific reasons for the adverse determination;

•
reference to the specific Plan provisions on which the benefit determination is
based;

•
a statement that you are entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents and records relevant to your
claim for benefits, without regard to whether such records were considered or
relied upon in making the adverse benefit determination on review, including any
reports, and the identities, of any experts whose advice was obtained;



7    



--------------------------------------------------------------------------------




•
a description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of your right to bring a civil action
following an adverse benefit determination on review;

•
if an internal rule, guideline, protocol, or other criterion was relied upon in
the decision-making, either (1) a copy of such rule, guideline, or protocol or
(2) a statement that a copy of such rule, guideline, or protocol will be
provided free of charge to the claimant upon request;

•
if the adverse benefit determination was based on a medical necessity or
experimental treatment or similar exclusion or limit, either (1) an explanation
of the scientific or clinical judgment for the determination, applying the terms
of the Plan to the claimant’s medical circumstances, or (2) a statement that
such explanation will be provided free of charge upon request


How You Appeal a Second Time
If your first level appeal is denied, you may appeal a second and final time to
the SPX Corporation Retirement and Welfare Plan Administrative Committee (SPX
Administrative Committee). You must do so within 180 days of receiving the
adverse response to your appeal. Your second level appeal should be addressed to
the SPX Corporation Retirement and Welfare Plan Administrative Committee, 13320
Ballantyne Corporate Place, Charlotte, NC 28277. Correspondence should include
your Social Security number, your name, the claim information, and the service
dates in question. State the reason(s) for disagreement and attach any relevant
information, such as additional medical evidence. You will be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to your claim for Plan benefits,
including information about your first appeal, including the names and
credentials of experts who advised the Plan on your benefits. If your appeal
requires a medical judgment, the SPX Administrative Committee will consult with
independent (i.e., separate from any professionals consulted on the earlier
adverse determinations) health care and/or vocational professionals about the
circumstances surrounding your claim and will provide you with the names of
medical or vocational experts whose advice was obtained on behalf of the Plan.
You will be notified within 45 days of the date the SPX Administrative Committee
receives your second appeal of the outcome of such appeal. If the SPX
Administrative Committee determines that an extension of time for processing the
claim is necessary, written notice will be furnished prior to the termination of
the initial 45-day period. In no event will the extension exceed 45 days from
the end of the initial 45-day period. The extension notice will indicate the
special circumstances requiring an extension of time and the date by which the
Plan expects to return a determination.
The SPX Administrative Committee will provide you with written notification of a
Plan’s benefit determination on review. In the case of an adverse decision, in
addition to the information required to be included in the notification of
denial of the first appeal, the notification of denial of the second appeal will
also include:
•
a statement describing any voluntary appeal procedures offered by the Plan and
your right to obtain the information about such procedures;

•
a statement of your right to bring a civil action following an adverse benefit
determination on review;

•
you and the Plan may have other voluntary alternative dispute resolution
options, such as mediation.

You may not bring a lawsuit regarding the Plan prior to the expiration of the
claims and review procedures set out above. After exhausting the Plan’s
administrative claim and appeal provisions, if you wish to bring a lawsuit in
either state or federal court challenging a claim denial, you must


8    



--------------------------------------------------------------------------------




commence the lawsuit no later than one year after you receive a final denial
letter indicating that you have exhausted your administrative appeals and have
the right to file a lawsuit. In addition to this one year deadline that applies
to filing a lawsuit after the claims and appeals procedures are exhausted, a
general time limitation shall apply to all lawsuits involving all types of Plan
issues. You must commence any such lawsuit involving Plan claims no later than
two years after you first receive information that constitutes a clear
repudiation of the rights you are seeking to assert (i.e., the underlying event
or issue that should have triggered your awareness that your rights under the
Plan may have been violated). Although any period of time when your claim is in
the claims procedure described above (i.e., the time between when you file a
claim for benefits with the Claims Administrator and the time you receive a
final determination letter from the SPX Administrative Committee) does not count
against the two-year period, once the claims procedure process is completed, the
two year period will continue running from the point at which it was tolled.



General Provisions

Administration of the Plan
SPX is the Plan Administrator. The Plan Administrator has full charge of the
operation and management of the Plan. SPX has retained the services of an
independent Claims Administrator.
The Plan Administrator or its agent or delegate, has the absolute authority and
discretion to:
•
Interpret the terms of the Plan, including the Plan’s eligibility provisions and
its provisions relating to determination of the amount, manner and time of
payment of any benefits payable under the Plan;

•
Resolve ambiguities in the Plan;

•
Adopt, amend and rescind rules and regulations pertaining to its duties under
the Plan;

•
Make such determination as to the right of any person to a benefit;

•
To employ such professional services and advisors as may be required in carrying
out the provisions of the Plan;

•
Keep all such books, records and other data as may be deemed necessary for the
administration of the Plan; and

•
Make all determinations necessary or advisable for the discharge of its duties
under the Plan.

Benefits shall be paid under this Plan only if the Plan Administrator (or its
agent or delegate), in its sole discretion, determines that you are entitled to
them. The Plan Administrator’s (or its agent’s or delegate’s) decision is final
and binding on all parties.
SPX has delegated the responsibility for reviewing initial claims and initial
appeals of adverse benefit determinations to the Claims Administrator. The SPX
Administrative Committee, or a subcommittee or delegate thereof, will review all
second level appeals. The SPX Administrative Committee, or subcommittee or
delegate thereof, can interpret the Plan terms and determine eligibility for and
entitlement to Plan benefits in accordance with the Plan terms.

Applicable Law
Except to the extent superseded by federal law, the Plan and all rights and
duties thereunder shall be governed, construed and administered in accordance
with the laws of the State of North Carolina.


9    



--------------------------------------------------------------------------------


Exhibit 10.37


Benefits Not Transferable
No person other than a covered person is entitled to receive benefits under this
Plan. The right to receive benefits is not transferable.

Cancellation of Coverage
If you make a material misrepresentation on a claim for this Plan’s benefits,
SPX may cancel coverage, effective on or anytime after the date of the claim,
without giving advance notice.
If you no longer meet the eligibility requirements, coverage is cancelled
automatically. (See the “Eligibility” section.)
Cancellation of coverage is effective on the date of cancellation and ends all
rights under this Plan.

Clerical Error
No clerical error on the part of SPX or the Claims Administrator will operate to
defeat any of the rights, privileges, services, or benefits of any employee, nor
create or continue coverage that would not otherwise validly become effective or
continue. An equitable adjustment of benefits will be made when the error or
delay is discovered.

Conformity with Statutes
Any Plan provision that conflicts with statutes applicable to this Plan is
amended to conform to the minimum requirements of said statute(s).

Effective Date of the Plan
The effective date of the amended and restated Plan is July 1, 2015.

Effect of Oral or Written Statements
Any oral or written representations made by an employee or representative of
SPX, the Claims Administrator, the Plan Administrator or any other individual or
entity that alter, modify, amend, or are inconsistent with the written terms of
the Plan shall be invalid and unenforceable and may not be relied upon by any
covered person or any other person or entity, unless such representation meets
the requirements of the Plan Modification and Amendment section or Plan
Termination section below.

Examinations Required by the Plan
The Plan, at its own expense, will have the right to require a physical
examination, a functional capacities assessment, a transferable skills analysis,
or other examinations relevant to a claim of a person receiving benefits or for
whom a claim for benefits is pending under this Plan when and as often as it may
reasonably require during the pendency of a claim.


10    



--------------------------------------------------------------------------------


Exhibit 10.37


Health Care Responsibilities
All responsibility for health care decisions with respect to a covered person
concerning any treatment, choice of health care provider, drug, service or
supply shall rest exclusively with the covered person and/or the covered
person’s treating health care provider. SPX has no responsibility for any such
medical decision(s) or for any act(s) or omission(s) of the covered person or
any physician, hospital, pharmacist, nurse, or other provider of health care
goods or services.

Incapacity
If, in SPX’s opinion, a covered person for whom a claim has been made is
incapable of furnishing a valid receipt of payment and, in the absence of
written evidence to the Plan of the qualification of a guardian or personal
representative for his or her estate, SPX may on behalf of the Plan, at its
discretion, make any and all such payments to the service provider or other
person providing for the care and support of such person. Any payment made will
constitute a complete discharge of the Plan’s obligation for such payment.

Limits on Liability
Liability is limited to benefits specified in the Plan. SPX will not be liable
for the negligence, wrongful act or omission of any service provider or their
employees or any other person. The Plan liability will be limited to the
benefits described herein.

Lost Distributees
Any payable benefit will be deemed forfeited if:
•
The Plan Administrator cannot locate the covered person to whom payment is due,
and

•
Such benefits would be reinstated if the covered person submits a claim for the
forfeited benefits within the time prescribed in the “Claim Filing Procedure”
section.


Misrepresentation
If the covered person or anyone acting on behalf of or with respect to the
covered person makes a false statement on the claim, or withholds information
with intent to deceive or affect the acceptance of the claim or the risks
assumed by the Plan, or otherwise misleads the Plan, the Plan will be entitled
to recover its damages, including legal fees, from the covered person, or from
any other person responsible for misleading the Plan, and from the person for
whom the benefits were provided. Any material misrepresentation on the part of
the covered person or anyone acting on behalf of or with respect to the covered
person in making application for claims will render the coverage under this Plan
void.

No Fault Coordination
This Plan shall be secondary in coverage to any no fault automobile insurance
policy, regardless of any election made to the contrary to you, your spouse or
your dependents.

No Guarantee of Tax Consequences


11    



--------------------------------------------------------------------------------

Exhibit 10.37


Neither SPX, the Plan Administrator, the Claims Administrator nor any other
person, as applicable, makes any commitment or guarantee of any particular tax
treatment for any benefits provided or amounts paid to or for the benefit of a
covered person. In addition, should any federal, state or local income tax
withholding requirements and Social Security or other employee tax requirements
be applicable to the benefits provided under the Plan, a covered person shall
make appropriate arrangements with SPX to satisfy any such requirements. If no
such arrangements are made, SPX may provide, at its discretion, for withholding
and tax payments as required.

No Vested Rights to Benefits
Nothing in the Plan, or any other document describing, interpreting or relating
to the Plan shall be construed to provide vested, nonforfeitable, nonterminable
or nonchangeable benefits or rights thereto.

Plan Is Not a Contract
The Plan will not be deemed to constitute a contract between SPX and any
employee or to be a consideration for, or an inducement or condition, of, the
employment of any employee. Nothing in the Plan will be deemed to give any
employee the right to be retained in the service of SPX.

Plan Modification and Amendment
SPX, through the Board or the Committee, reserves the right to amend or modify
the Plan, from time to time, in its sole discretion. Such amendment or
modification may affect benefits on both a retroactive and prospective basis.

Plan Termination
SPX, through the Board or the Committee, reserves the right to terminate the
Plan at any time. Upon termination, the rights of the covered persons to
benefits are limited to those benefits due and payable immediately prior to such
termination.

Recovery of Overpayment
SPX has the right to recover the amount of any payments exceeding the necessary
maximum payment. Also, such a recovery may be paid by offset against benefits
that otherwise would be payable by this Plan. If SPX makes any payment that,
according to the Plan terms, should not have been made, SPX may recover that
incorrect payment, whether or not it was SPX’s error, or the error of the person
or entity to whom it was made or the error of any other party.
In some situations, another person, insurance policy or plan of benefits may be
responsible to pay benefits to you for injury and/or illness. SPX maintains the
right to recover on its own behalf amounts for medical expenses paid when
responsibility lies elsewhere, which is called the “right of subrogation.” In
this regard, SPX is subrogated to all of your rights of recovery as against any
person and under any insurance policy, or plan of benefits, which would be
obligated to pay benefits to you for any injury and/or illness, to the full
extent of any payment made under the Plan.


12    



--------------------------------------------------------------------------------




You are not permitted after injury and/or illness to prejudice SPX’s rights and
you shall do everything necessary to secure such rights, including, but not
limited to, providing SPX with notice of any and all claims you make for such
injury and/or illness. Any and all amounts recovered by you (whether by lawsuit,
settlement or otherwise), regardless of designation of said recovery, shall be
apportioned as follows: SPX shall be reimbursed first to the full extent of its
payment under this Plan. If any balance then remains from such recovery, it
shall be applied to reimburse you and any other plan providing benefits to you
as the interest may appear.
If SPX incurs attorneys’ fees in order to pursue its subrogation interest, you
shall be obligated to reimburse SPX in full from any amount recovered. Under no
circumstances shall the Plan be obligated to pay a fee or costs to your
attorney.

Severability
In the event any provision of this Plan adopted hereunder shall be held illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable, and this Plan
adopted hereunder shall be construed and enforced as if said illegal or invalid
provisions had never been inserted therein.

Time Effective
The effective time with respect to any dates used in the Plan will be 12 a.m.
(midnight) as may be legally in effect at the address of the Plan Administrator
unless otherwise stated.

Unfunded Plan
The Plan is intended to be an unfunded welfare plan maintained by SPX for the
purpose of providing benefits for a select group of management or highly
compensated employees, pursuant to Section 104(a)(3) of the Employee Retirement
Income Security Act of 1974 (ERISA) and Department of Labor regulation Section
2520.104-24 thereunder, or any statutory or regulatory provisions that may
hereafter replace such sections. No covered person shall be required or
permitted to make contributions to the Plan.
All benefits under this Plan are an unfunded obligation of the Company. Nothing
herein contained shall require SPX to segregate any monies from its general
funds, to create any trust, to make any special deposits, or to purchase any
policies of insurance with respect to this obligation. Title to and beneficial
ownership of any policies of insurance purchased or funds invested by SPX,
including the proceeds, income and profits therefrom, which SPX may make to
fulfill its obligations under this Plan shall at all times remain in the
Company.

Waiver & Estoppel
No term, condition or provision of the Plan shall be waived, and there shall be
no estoppel against the enforcement of any provision of the Plan, except by
written direction of the Plan Administrator. No such waiver shall be deemed a
continuing waiver unless specifically stated. Each waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived. No failure to enforce any provision of this Plan shall
affect the right thereafter to enforce such provision, nor shall such failure
affect its right to enforce any other provision of this Plan.


13    



--------------------------------------------------------------------------------





Workers’ Compensation Not Affected
This Plan is not in lieu of, and does not affect any requirement for, coverage
by Workers’ Compensation insurance.
 


14    



--------------------------------------------------------------------------------







Administrative Information
Benefits Administration
This section contains information pertaining to your Plan. You won’t use this
information every day. But, if you wish to communicate with the administrator or
find out where you can get more information, this section will help you.
General Administrative Information


Name of Plan
SPX Corporation Executive Long-Term Disability Plan
Name, Address, and Phone Number of Employer/Plan Sponsor
SPX Corporation
13320 Ballantyne Corporate Place
Charlotte, NC 28277
Phone: (704) 752-4400
Address for First Level Appeal
The designated Claims Administrator is:
Sun Life Financial
Appeals Unit
P.O. Box 81601
Wellesley Hills, MA 02481


Name, Address, and Phone Number of Plan Administrator, Fiduciary, and Agent for
Service of Legal Process
SPX Corporation
13320 Ballantyne Corporate Place
Charlotte, NC 28277
Phone: (704) 752-4400


Legal process may be served upon the Plan Administrator.
Ending Date of Plan Year
December 31
Procedures for Filing Claims
For detailed information on submitting claims for benefits, refer to the section
entitled “Claim Filing Procedure.”
The designated Claims Administrator is:
Sun Life Financial
Long Term Disability Claims



15    



--------------------------------------------------------------------------------




PO Box 81830
Wellesley Hills, MA 02481



Glossary of Terms
Certain words and terms used will be defined as follows and are shown in italics
throughout this Plan.
Base Pay
Your base pay is equal to your expected annual pay, exclusive of bonuses.
Claims Administrator
The company contracted by SPX that is responsible for processing benefits claims
under the Plan terms and other administrative services deemed necessary for the
Plan operation, as delegated by SPX from time to time. Currently, this is Sun
Life Financial.
Covered Person
A person who is eligible for coverage under this Plan upon satisfying the
eligibility requirements.
Disability/Disabled
You are considered disabled under this Plan if: (a) you are entitled to payment
of benefits under the SPX Corporation Long-Term Disability Plan; or (b) you
would be entitled to payment of benefits under the SPX Corporation Long-Term
Disability Plan if you were a participant under such plan.
Earnings
Earnings are based on your annual base pay, less $200,000, plus target bonus
under the annual executive bonus plan, less $200,000. For purposes of
determining the Benefit Amount, any portion of the target bonus in excess of
100% shall not be considered.
Effective Date
The date this Plan began or the date on which the covered person’s coverage
commences, whichever occurs later.
Employer
SPX Corporation, a Delaware Corporation, and each of its majority owned domestic
subsidiaries.
Indexed Pre-disability Earnings
Pre-disability earnings increased by the lesser of:
•
any annual change in the Consumer Price Index, or

•
7%

Plan
The SPX Corporation Executive Long-Term Disability Plan.
Plan Administrator


16    



--------------------------------------------------------------------------------




The Plan Administrator is SPX (or its agent or delegate) and is responsible for
the day-to-day functions and management of the Plan.


17    

